                               Case 1:19-cv-00738-LY-ML Document 1 Filed 07/18/19 Page 1 of 7



           PRISONER'S CIVIL RIGHTS          COMPLA1NT(eV. 05/2015)                       .                        FILED
                                                IN   THE UNI7ED STATES DISTRICTCOIJRT                         JUL        1   8 2019
                                             FUR THE WCJ./C/V DISTRICT OF
                                                                Aüszi              DIVISION
        AeJ .\coo                    Saotsza3s3
                      Lo   -         c -     o/ ll DMq
                                           Number


        Place of Confinement
                                                                                       A 19 CV 0738 LY            -
                                                                                                                                  -

                                                                                       CASE NO________________
                                                                                             çerk will assign the number)
          M!a4t Ctt&,                   ks 0F(ti Co!ce4*j bAld
          O'   \p1.               SceQr,5ck,or F\UM7        ffoL
       Defendants Name and Address                                                     1r T
          Mr. Osg.c
               w. \4--
                                 Moa, j               s   Dti         Cü4bw   LAJLY    LERtvP- 38 co.)c)

                k#
                                 S*Qe.k-,5+b     looi        SAi 7
       Defendant's Name and Address
                                                             (mc)
            W. t4 S441
       Defendant's Name and Address
                                                          uS\,        1       o(

        DO NOT USE "El AL.")

                                                INSTRUCTIONS - READ
      NOTICE:

  Your complaint               is-subject to dismissal unless    it   conforms to these instructions and   this   form.

  I. To start an     action you must tile an original, and one copy of your complaint with the
                                                                                               court. You should keep
  a    copy of the corrtplaint for your own records.

  2.Your complaint must be legibly handwritten, in ink, or typewritten.
                                                                          You, the plaintiff, must sign and declare
 underpenalty of perjury that the facts are correct Ifyou need additional space, DO
                                                                                     NOT USE THE REVERSE
 SLDE.OR-BACK..SIDE OF ANYPAGE. ATTACH AN ADOITIONAL BLANK
                                                                                     PAOE AND WRITE ON IT.
3. You niust file a separate complaint for each claim you
                                                           have unless the various claims are all related to. the same
incident or issue or are all against the samedefndant, Rule 18, Federal
                                                                        Rules of Civil Procedure; Make a short and
plain statement of your claim. Rule 8. Federal Rules of Civil
                                                               Procedure.
 4. When these forms are àompletèd,
                                           mai[ the oiiiipal and one copy to the clerk of the United States district
                                                                                                                      court
for the appropriatedistrict of Texas in the di'ision Where oneor
                                                                      more nameddefendants are located, or where the
incident giving rise to your claim for relief occurred. If you are
                                                                        confined in the Texas Department bf Criminal
Justiáe, COrrectional Enstitutiors Division (TDCJ-CID). the list labeled
                                                                               as "VEWU L[Sr' is pOsted in your unit
law libraiy. It is a list.of the Texas prison units
                                                    indicating the appropriate district court., the division and an address
list of the divisional clerks.




                                                             ça
                                                                                                                      Rev.05115
    Case 1:19-cv-00738-LY-ML Document 1 Filed 07/18/19 Page 2 of 7




          1        TIe    Laws- ChUQ

c
     Ms. Lor               av/S, I,    t9,9ç7 (741jy
                                          he
                         99 /he,,ijI,7ëtf   31Z-zV/9


     Ms       td,ra                    A- D11          Ca447c,'iv   A'LY
     e   o.   Box    qq     JJ1iiSSviJ,        7iki 5tjj12           9


     M        So         Wk4.,   3.v   \'Q,r   OcM     CMvt4ff OAILY
                    'H      4i.&x4sv;ak,   Tcts       1i34d-c99




                                                 of
                      Case 1:19-cv-00738-LY-ML Document 1 Filed 07/18/19 Page 3 of 7


       FILING FEE AND INFORMA PA UPERIS (IFP)

      I. In order for your complaint to be filed, ii must be
                                                             accompanied by the statutoly filing fee of $350.00 plus an
      administrative fee of $50.00 for a total fee of $40M0.

      2. If you do not have the necessary funds t pay the fee in
                                                                   full at this time, you..may request. permission to proceed
      inforina pauperis. In this event you must complete the application to proceed
                                                                                             in fórma pauperis, setting forth
      information to establish your inability to prepay the fees and costs or give
                                                                                    security therefor. You must also include
      a current six-month history of your inmate trust account. If
                                                                     you are an inmate in TDCJ-CID, you can acquire the
      application to proceed in jbrina pauperis and the certificate of inmate trust
                                                                                           account, also known as in forma
     pauperis data sheet, from the law library at your prison unit.

   3. The Prison Litigation Reform Act of 1995 (PLRA)
                                                                  provides "... if a prisoner brings'a civil action or files an
   appeal in jrma pauperis, the prisoner shall be required to pay the
                                                                                 full amount of a filing fee." See 28 US.C.
  § 1915. Thus, the court is required to assess and, when funds exist, collect the entire
                                                                                                 filing fee or an initial partial
  filing fee and monthly installments until the entire amount of the
                                                                             filing fee has been paid by the prisoner, if you
  submit the application to proceed in forma pauperis, the court will
                                                                                 apply 28 U.S.C. § 1915 and, if appropriate,
 assess and collect the entire filing fee or an initial partial filing fee,
                                                                            then.monthly installments from your inmate trust
 account, until the entire $350.00 statutory filing fee has been paid. (The
                                                                                    $50.00 administrative fee does not apply
 to cases proceeding infbrma paupe.ris.)

4.  If you intend to seek in jbrma pauperis status, do not, send your complaint
                                                                                without an application to proceed
in forma pauper/s and the certificate
                                      of inmate trust account. Complete all essential paperwork beforesubmitting
it to the court.

CHANCE OF ADDRESS

It is your responsibility to inform the court of any change of address and
                                                                           its effective date. Such notice should be
marked "NOTIcE TO THE COURT OF CHANGE OF
                                                             ADDRESS" and shall not include any motion for any
other relief. Failure, to file a NOTICE TO THE COURT OF
                                                              CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil
                                                                   Procedure.

     PREVIOUS LAWSUITS:
         A. Have you filed any other lawsuit in state or federal court
         B.
                                                                       relating
                If your answer to "A" is "yes," describe each lawsuit in the space
                                                                                  to your imprisonment?      _YESO
                                                                                    below. (If there is more than one
                lawsuit., describe the additional lawsuits on another piece
                                                                            of paper, giving the same information.)
                1.   Approximate date of filing lawsuit:o4
              2. Parties to previous lawsuit:

                     Plaintiff(s)L
                 Defendant(s) Mo*
              3. Court (If federal, name the distri .. if state, name
                                                                      the county.) AtM          ffahQ
              4. Cause number: M04
           5.        Name ofjudge to whom case was assigned:
           6. Disposition: (Was the case dismissed, appealed, still pending?)
                                                                                        tlo#'      ti.c4hit_
           7. Approximate date of disposition: Mo#

                                                                                                           Rev. 05/15
             Case 1:19-cv-00738-LY-ML Document 1 Filed 07/18/19 Page 4 of 7



 IL

 IlL
            PLACE OFPRESENTCONFINEMENT:
                                                            T-- T4oc
           EXHAUSTION OF GRIEVANCE PROCEDURES:
           Have you exhausted all steps of the
                                               institutional grievance
                                                                     procedure?                       YES _NO
          Attach a copy of your final step of the grievance

IV.
          5QQ. ?t. El-h.
          PARTIES TO THIS SUIT:
                                      004          atd      procedure with the response supplied by the institution.
                                                              +S        cUMt+

         A. Nameandaddressofplaintiff__M
               SaaZ
                                                                  wos1 os  jj- i- for
                                 tk     O5Ra353 q                         n( md4 Qv(f att 7$..T                  O+hQc
             bcçJs                      sui.; 3899 Jk         )1wy       A&    .2? 5S' S/?
        B Full name ofeach defendant, his official
                                                        position, hisplace ofenip)oyment4and his fu1llingaddress.

            DetèndantIc.a                   Cct                                     Tc
                                           sxas
           Briefly describe the act(s) or omission(s) of this
                                                                                c                    2tY1   Ws+ 14

                                                              defendant which you claimed harmed you.
             A44Q-r IQ4'Sø-y.o.iW          \OQz(                                           h- ,v#,uJ
                                                ht4t %Ltd wtL3-k%at M.nhF-rt (Se& i(V $QPf I
                                                    Cou        v
                    c                 it Ls                              r)1                                               a,(.1   -
          Defendant 2: lbkc, Dsc           M                                        e4ftt øf ?bc..3- oq We4
                                            Aus4,as. 1WI
          Briefly describe the act(s) or omission(s) of this
          fvt       :         esy
                         uM-e ('S1- c           iJ        V.
                                                             defendant which you claimed harmed you.
                                                                       i4i
                                                     A.Wtbtd by pr1Jc Jfliy 4raQJ
                                                               U.s.
                                                                                  V#nb4t.f4//,>a9
                                                                                                   J41       (Jt
                      0qb(q'1-*a1 aoqloc.-?
                    ,.tc                                                                                             / 4v/
         Defendant#3: Texc*.s .Ddx4me44 0i
         Sh-, 5(oür UtJ                           'Jy.ct5
                                                            Cv(        JtS4CQ   Cflics)          .            WeJ+ /4th

         B4efly describe the act(s) or omission(s) of this defendant
                                                                     which you clairne Irarmed you.
          Ac%c 1.
        So.4 ckt-
                           aiLy -Ft
                                 JLj
                                       iieP s
                                        cuS ft flj4 a ff'Q-Vav4S         (#oi10?4f / oq/a14)
         ?iCL4t9    1ILQ4.                                   (DS14uu(c\'5      bQi c4d44 b'( P,'o
                                                                                    'C-


        Dendant94: Ms.. Loc;% :I)o1V5, 1vi'oiia/ )IrectUr
                                                                             1.T-         to1YQe#'O,tal        I#wh'ojis
                   P.o BD)( g q     u4Svt1e                  7a
        Briefly describe the act(s) or omission(s) of this defendant
                                                                                          1'DU
                                                                     which you claimed harmed you.
                      r
                   C'r                                        I
       bfn54. 2Ln. 6,AhJ 41an+ 4'rQthr T-1 CfIf,ahi tIM'
           /                 EYDk ?? i&n5r/1k 7xv !31'Z-)?
       Briefly describe the act(s) or omissio.n)
                         of                             this defendant which you claimed harmed you.
          tUW-r                ecornf/y                           i'
                           1ve-                   s   c'                £i.5,"fa/ s.4.                C',th>,a-e
      SIMS I a...d a          rvs, #0                         if).

                                                                                                            Rev. 05/IS
                                                       0
    Case 1:19-cv-00738-LY-ML Document 1 Filed 07/18/19 Page 5 of 7




                  ,1s
,




                                                     k1'C,



                                                                     0
             O/
     0




                         6
                        Case 1:19-cv-00738-LY-ML Document 1 Filed 07/18/19 Page 6 of 7



          V.           STATEMENT OF CLAIM:
                      State here in a short and plain
                                                       statement the facts ofyour ease, that is,
                      when did it happen, arid who was                                           what happened., where did it happen,
                                                           involved. Describ.e
                     any .I.enal. arguments or cite any cases,                             how..
                                                                                          defndarit
                                                               or statut If.you intend to allege a
                                                                                                      is involved. You need .notgive
                     and set forth each claim in a                                                 number ofrelated claims, number
                                                        separate paragraph. Attath extra pages If
                     complaint must be stated briefly and                                              necessary, but remember the
                                                                c'oncse'ly. IF YOU VIOLATE THiS RULE,
                     STRIKE YOUR COMPLAINT.                                                                     THE COURT MAY




                T      Su:Q          fcc&                   fu$     *OOJ         a,J Ai4e ,,,t ,i, ?mdiv
               (rsM                                                                                                      evq            hb'aJ
                                             io   mu sei           Wrw(J fr2aiz-kI         &Jz Luso4
               a4A nfu ?ib                   8LAS         L4I   flfljQ4j   I     (ren44'   tferu*
                                                                                                                k4,ic.&I*         i>iil    L'34'OI
   VI.
                                                                                                    o'10      d4k4   ft Of44(L    çQ-o
            RELIEF:
            State briefly exactly what you want the
                                                    court to do fQr you. Make no legal arguments.
            statutes.                   ,
                                                                                                  Cite no cases or




  VII.     GENERAL BACKGROUND INFORMATION:
          A.        State, in   complete form,   all   names you have ever used or been
                                                                                        known by including any and all                    aliases.
                MOQ.I

          B. List all TD.CJ-CID identification
                                               numbers you have ever been assigned and all.other
             prison or FBI numbers ever assigned to                                              state or federal
                                                    you.
                Tosg3.                                                                                :....
VIII.    SANCTIONS:
         A. Have you been sanctioned by any
         B. if your answer is "yes," give
                                               court as a result of any lawsuit you have filed?
                                          the following information for every
                                                                                                       YES
                                                                                    lawsuit in which sanctionS were
                                                                                                                                    _O
            imposed. (If more than one, use another piece
                                                            of paper and an wer the same questions.)
            I. Court that imposed. sanctions
                                             (if.federal, give the district and.divisio'n): i(O +
           2. Case number: ti
           3.
                    Approximatedatesanctionswereimposed:                   t4r               ale_
           4. Have the sanctions been lifted or
                                                otherwise satisfied?
                                                                                                                             YES          ANO
                                                                                 :7:

                                                                                                                           Rev. 05/IS
                                                                      I
                  Case 1:19-cv-00738-LY-ML Document 1 Filed 07/18/19 Page 7 of 7



                 C. Has aiy court ever warned or notified you that sanctions could be
                                                                                      imposed?                     YES_O
                 a   lfyouranswer is "yes," give the following information for every lawsuit in which a warning was issued.
                     (Ifmore than one, use another piece of paper and answer the same questions.)
                     1.   Court thtissued warning (if federal, givethe thstrit and division):    Al
                     2. Case number:
                     3. Approximate date warning was issued:



     Executed on:'Uk/
                          DATE
                               ?) Z.oL                                           AtQ4.   ?LO
                                                                                         (.ignture of Plaintiff)

    PLAINTIFF'S DECLARATI ONS

           1.       1 declare under penalty of
                                               perjury all facts presented in this complaint and attachments thereto are true
                   and correct.
          2.       1 understand, if! am released or
                                                      transferred, it is my responsibility to keep the court informed of my
                  current mailing address and failure to do so may result in the dismissal of this
                                                                                                      Lawsuit.
          3.      1 understand I must exhaust all
                                                    available administrative remedies prio.r to filing this lawsuit.
          4.      1 understand 1 am prohibited from
                                                       bringing an informpauperis lawsuit if! have brought thDee or more
                  civil actions or appeals (from a judgment in a civil action) in a court of the
                                                                                                        United States while
                  incarcerated or detained in any facility, which lawsuits were dismissed on the ground
                                                                                                                   they were
                 frivolous, malicious, or failed to state a claim upon which relief may be
                                                                                                 gramed., unless I am under
                 imtninent danger of serious physical injtny.
         5.     1 understand even if! am allowed to
                                                        proceed withoutprepayment ofcosts,! am responsible for the.ertire
                filing fee and costs assessed by the court, which shall be deducted in
                                                                                           accordance with the law from my
                inmate trust account by my custodian until the filing fee is paid.


 Signed this              1   2_            day of       IA Y                ,   20
                              (Day)                      (mrmth)                      (year)


                                                                           At          .'csdo   Y d!o/S3.3
                                                                                 4i..    ignature of Plaintiff)

WARNING:      Plaintiff is advised any false or deliberately
                                                             misleading information provided in response to the
above questions niay result in the imposition of sanctions. The sanctions the court
                                                                                      may impose. include, but
are not limited to, monetary sauctwns and the dismissal of this action with prejucLice




                                                                                                            Rev. 05115
                                                            I
